Case 1:20-cv-01710-BAH Document 17-3 Filed 07/01/20 Page 1 of 3




Exhibit B
6/30/2020                                    Case 1:20-cv-01710-BAH
                                                Open                               Document
                                                     Technology Fund Mail - Fwd: OTF              17-3 Filed
                                                                                     FY-20 Grant Amendment         07/01/20 Page- Funding
                                                                                                           #002 - FAIN:OT01-20-GO-00001 2 of 3for July, 2020


()          OPEN
            TECHNOLOGY
            FUND
                                                                                                                                             Lauren Turner <lauren@opentech.fund>



  Fwd: OTF FY-20 Grant Amendment #002 - FAIN:OT01-20-GO-00001 - Funding for July, 2020
  1 message

  Heidi Pilloud <heidi@opentech.fund>                                                                                                                      Mon, Jun 29, 2020 at 1:09 PM
  To: Lauren Turner <lauren@opentech.fund>, Nat Kretchun <nat@opentech.fund>



    Heidi Pilloud
    Chief Financial Officer
    Open Technology Fund
    e: heidi@opentech.fund
    m: +1.202.471.0420




             Begin forwarded message:

             From: Virginia Boateng <vboateng@usagm.gov>
             Subject: FW: OTF FY-20 Grant Amendment #002 - FAIN:OT01-20-GO-00001 - Funding for July, 2020
             Date: June 29, 2020 at 1:07:55 PM EDT
             To: Heidi Pilloud <heidi@opentech.fund>, Nat Kretchun <nat@opentech.fund>
             Cc: Grant Turner <GTurner@usagm.gov>, John Barkhamer <JBarkhamer@usagm.gov>, Thomas Layou <TLayou@usagm.gov>, Lillian Cheng
             <LCheng@usagm.gov>, David Kligerman <dkligerman@usagm.gov>, Marcus Murchison <mmurchison@usagm.gov>

             Good afternoon Heidi,

             Please ﬁnd attached, a revised Amendment #002 to the OTF FY20 Grant Agreement between the USAGM and
             OTF, which provides operational funds for July 1, 2020, as approved in the FY2020 Internet Freedom Spend Plan
             Submission to Congress pursuant to the FY-2020 Appropriations Bill – P.L. 116-94. The Financial Assistance
             Identiﬁcation Number (FAIN) for this Grant Award is OT01-20-GO-00001. At this time, USAGM intends to
             approve the submitted ﬁnancial plan for the period of July 1 - 31, 2020 only in the amount of $1,619,926.

             As a part of this request, can you provide a detailed explanation of the impacts of the transfer of RFA’s contracts
             onto your books? If you anticipate a problem, can you provide a list of payments that are scheduled to be paid
             during the period of July – September, 2020?
https://mail.google.com/mail/u/0?ik=5e9d7aa405&view=pt&search=all&permthid=thread-f%3A1670854049821383821%7Cmsg-f%3A1670854049821383821&simpl=msg-f%3A1670854049821383821&mb=1        1/2
6/30/2020                                         Open Technology Fund Mail - Fwd: OTF FY-20 Grant Amendment #002 - FAIN:OT01-20-GO-00001 - Funding for July, 2020



             Please provide a signed version of this Grant Amendment and your entity’s July 2020 funding request in the
             amount of $1, 619,926 in order to expedite the payment process. We will provide a copy of the bilaterally signed
             version of this agreement and the approved ﬁnancial plan once all necessary signatures have been obtained.

             If you have any questions, please let me know.

             Thanks,
             Virginia

             Virginia C. Boateng
             Budget Analyst
             U.S. Agency for Global Media (USAGM)
             Ofﬁce of the Chief Financial Ofﬁcer
             Budget Division
             (202) 203-4644
             vboateng@usagm.gov




            OTF FY20 Grant Agreement Amdt. 002 - FAIN OT01-20-GO-00001 July 2020 Funding 06 29 20.pdf




     [pi
            160K
                                                                                                                                                                                       Case 1:20-cv-01710-BAH Document 17-3 Filed 07/01/20 Page 3 of 3




https://mail.google.com/mail/u/0?ik=5e9d7aa405&view=pt&search=all&permthid=thread-f%3A1670854049821383821%7Cmsg-f%3A1670854049821383821&simpl=msg-f%3A1670854049821383821&mb=1   2/2
